Supreme Court of Florida
                                   ____________

                                  No. SC17-1754
                                  ____________

                             GARY RAY BOWLES,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 29, 2018]



PER CURIAM.

      We have for review Gary Ray Bowles’ appeal of the circuit court’s order

denying Bowles’ motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Bowles’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.
2017), cert. denied, 138 S. Ct. 513 (2017), we ordered Bowles to show cause why

Hitchcock should not be dispositive in this case.

      After reviewing Bowles’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Bowles is not entitled to relief.

Bowles was sentenced to death following a jury’s unanimous recommendation for

death. Bowles v. State, 804 So. 2d 1173, 1175 (Fla. 2001). Bowles’s sentence of

death became final on June 17, 2002. Bowles v. Florida, 536 U.S. 930 (2002).

Thus, Hurst does not apply retroactively to Bowles’ sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Bowles’

motion.

      The Court having carefully considered all arguments raised by Bowles, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                        -2-
An Appeal from the Circuit Court in and for Duval County,
     Bruce R. Anderson, Jr., Judge - Case No. 161994CF012188AXXXMA

Francis Jerome Shea, Jacksonville, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Jennifer A. Donahue, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                       -3-